                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

DOUG OPPENHEIMER,
                                                                 Case No. 1:19-cv-770
              Plaintiff,
                                                                 Barrett, J.
                                                                 Bowman, M.J.
       v.


CITY OF MADEIRA, OHIO,

              Defendant.


                                   ORDER AND
                           REPORT AND RECOMMENDATION

       Plaintiff Doug Oppenheimer, through counsel, initiated this lawsuit on September

12, 2019 against the City of Madeira, Ohio (“the City”). Plaintiff’s complaint alleges that

he resides within the City, and recently sought to display two political yard signs at his

residence.   However, Plaintiff was advised by the City that unless he immediately

removed his yard signs, Plaintiff would be cited and prosecuted for violating City zoning

regulations. Plaintiff filed suit seeking declaratory and injunctive relief that would allow

him to display his yard signs, and monetary damages based upon the City’s alleged

violations of Plaintiff’s constitutional rights. (See Doc. 1, Complaint). Pursuant to an order

of the presiding district judge, the case has been referred to the undersigned magistrate

judge. (Doc. 2).

       On September 18, 2019, Plaintiff filed a motion seeking entry of a temporary

restraining order (“TRO”) and preliminary injunction to immediately enjoin the city from

enforcing Chapter 159 of the Codified Ordinances of the City of Madeira, which regulates
the size and number of yard signs. (Doc. 5). The undersigned convened a telephonic

conference early on September 20, 2013, at which time the Court set a hearing on the

Plaintiff’s motion for 2:00 p.m. on September 23.

       Hours before the scheduled hearing, recognizing the merits of Plaintiff’s motion,

the City filed a motion for a continuance. (Doc. 6). The City explained that it hoped to

repeal the portions of Chapter 159 that the Plaintiff seeks to enjoin through “an emergency

ordinance” to be voted upon during a session of City Council scheduled for September

23, 2019 at 7:30 p.m., just a few hours after the hearing. (See id. at 4, and Exh. B). The

City further represented that the City Manager had issued a moratorium on the

enforcement of the controverted sign ordinances, in the form of a written communication

dated September 23, 2019 to the Madeira Police Chief asking that official to “please

refrain from enforcing any requirements contained in those specific Sections of Chapter

159, and instruct your officers likewise.” (Doc. 6-1).

       The scheduled hearing proceeded with oral argument presented by both parties.

At the conclusion of the hearing, the undersigned explained that, in the absence of the

consent of the parties under 28 U.S.C. § 636(c), the undersigned would issue a Report

and Recommendation (“R&R”) on Plaintiff’s pending motion. Even if the undersigned

recommended granting the requested TRO, the parties generally would be provided with

14 days in which to file objections and/or responses to the opposing party’s objections

prior to a definitive ruling from this Court, unless the Court ordered a shorter objection

period. Concluding that judicial economy and the interests of the public would be served

by a brief delay in the filing of this R&R, the Court stated that the R&R would not be filed


                                             2
prior to 2 p.m. on September 24, 2019, to allow more definitive notification from the City

concerning the repeal of the subject sign ordinance(s). (Doc. 7, Minute Entry).

       As anticipated, the City formally repealed the contested portions of its sign

ordinances. (Doc. 8). Therefore, Plaintiff’s motion for a TRO and for preliminary injunctive

relief is now moot. Because Plaintiff also seeks monetary damages in his lawsuit, the

case will proceed on that claim.

       Accordingly, IT IS RECOMMENDED THAT Plaintiff’s motion for a TRO and for

preliminary injunctive relief (Doc. 5) be DENIED AS MOOT. IT IS FURTHER ORDERED

that Defendant’s motion for a continuance of the hearing (Doc. 6) be DENIED AS MOOT.



                                                        s/ Stephanie K. Bowman
                                                        Stephanie K. Bowman
                                                        United States Magistrate Judge




                                             3
                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

DOUG OPPENHEIMER,
                                                                 Case No. 1:19-cv-770
              Plaintiff,
                                                                 Barrett, J.
                                                                 Bowman, M.J.
       v.


CITY OF MADEIRA, OHIO,

              Defendant.


                                          NOTICE

       Pursuant to Fed. R. Civ. P 72(b), any party may serve and file specific, written

objections to this Report and Recommendation (“R&R”) within FOURTEEN (14) DAYS of

the filing date of this R&R. That period may be extended further by the Court on timely

motion by either side for an extension of time. All objections shall specify the portion(s) of

the R&R objected to, and shall be accompanied by a memorandum of law in support of

the objections. A party shall respond to an opponent’s objections within FOURTEEN (14)

DAYS after being served with a copy of those objections. Failure to make objections in

accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S.

140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                              4
